MEMORANDUM AND ORDER
Watson, Senior Judge:
This is one of a number of antidumping duty cases that recently were reassigned to the writer from the late Honorable Dominick L. DiCarlo.1 Upon receipt of a copy of the Clerk’s docket sheet it appears that on January 12, 1994 an order was entered establishing a briefing schedule, but thereafter, on February 11, 1994, the court granted plaintiff Hoogovens’ motion to stay proceedings pending resolution of related actions. Aside from some motions to amend a Judicial protective order, no action whatever was taken by plaintiff, or by any other party to these consolidated actions, since September 29, 1994, a period of nearly five years, except of course the recent reassignment of the case.
In view of the five year dormancy of this action, all parties, including intervenors, are hereby directed to file with this court within thirty days of the date of this order an amended Joint Status Report (particularly with regard to USCIT Rule 56.2(a)(3)), and if appropriate, an amended Proposed Briefing Schedule and/or Proposed Scheduling Order.
Alternatively, if plaintiffs now desire to voluntary dismiss this action, plaintiffs may dispose of this case in accordance with USCIT 56.2(g).

 These consolidated actions were reassigned to the writer by order of July 9,1999 and the papers were delivered to me by the Clerk on August 19,1999.